Citation Nr: 1042520	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-04 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for a psychiatric disorder 
(previously claimed as a nervous condition), to include bipolar 
disorder and posttraumatic stress disorder (PTSD), and if so, 
whether the claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel




INTRODUCTION

The Veteran served on active duty from March 1973 to September 
1974.  He also had a subsequent period of dishonorable service.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  Service connection for a nervous condition was denied in an 
unappealed march 1977 rating decision.

2.  The evidence received since the March 1977 decision is not 
cumulative or redundant of that previously of record and is 
sufficient, when considered with the evidence previously of 
record, to raise a reasonable possibility of substantiating the 
claim of service connection for a psychiatric disorder.

3.  The Veteran does not have a diagnosis of PTSD.

4.  The Veteran currently has a psychiatric disorder diagnosed as 
a bipolar disorder, which did not have its onset in service or 
for many years thereafter, and is not related to active duty.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim 
for service connection for a psychiatric disorder.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  PTSD was not incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.304(f) (2010).

3. An acquired psychiatric disorder, to include bipolar disorder 
was not incurred in or aggravated by active service, nor may 
service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be 
assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  However, the 
VCAA notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a letter dated May 2006 provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate the claims for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence would be obtained by VA.  The May 
2006 letter also notified the Veteran that he could send VA 
information that pertained to his claim and provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence that 
impacts those determinations, consistent with Dingess/Hartman.  
This communication preceded the adverse rating determination on 
appeal.  Accordingly, no further development is required with 
respect to the duty to notify. 

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters remaining on appeal.  Pertinent medical evidence 
associated with the claims file in connection with this matter 
consists of service treatment records, private treatment records, 
VA treatment records, a VA examination, and statements from the 
Veteran.  The Board notes that no further RO action on the claims 
on appeal is warranted.

In sum, the duties imposed by the VCAA have been considered and 
satisfied.  Through various notices of the RO, the Veteran has 
been notified and made aware of the evidence needed to 
substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claims.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the claims remaining on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543. 

I. Law and Regulations - New and Material Evidence

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously received by 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

II.  Factual Background and Analysis- New and Material Evidence

In an unappealed rating decision dated in March 1977, the RO 
denied service connection for a nervous condition on the basis 
that examination upon separation from service noted a normal 
mental examination and that a nervous condition was not shown by 
the evidence of record.  The evidence of record at the time of 
that decision included service treatment records (STRs), service 
personnel records, and a January 1977 letter from C.E.S., social 
worker technician.  The service treatment records were silent as 
to any treatment for a psychiatric condition and examinations 
associated with his active service noted a normal psychiatric 
condition.  Examinations in 1975 and 1976, associated with a 
period of dishonorable service again showed normal psychiatric 
findings, though the Veteran endorsed sleeping trouble, 
depression/excessive worry, and nervous trouble in a report of 
medical history completed at separation from his dishonorable 
service in 1976.  

Service personnel records noted that the Veteran was recommended 
for discharge due to misconduct.  The January 1977 letter stated 
that the Veteran was seen at the Division of Mental Health in May 
1976 and June 1976 with complaints of extreme nervousness, and 
problems sleeping due to stress caused by the military.  The 
Veteran, however, showed no evidence of sleep disorders.  Valium 
was prescribed and the Veteran never returned.     

The evidence received subsequent to the March 1977 rating 
includes psychological evaluations, VA mental health records, 
private mental health records, and VA examinations dated in 
August 2008 and October 2008.  Private and VA mental health 
records, as well as psychological examinations, indicate a 
diagnosis of bipolar disorder.  The VA examination considered the 
etiology of the Veteran's mental health disorder.  The evidence 
is not cumulative or redundant of that previously of record in 
March 1977.  Moreover, as the evidence shows a current diagnosis 
of bipolar disorder, it is sufficient to establish a reasonable 
possibility of substantiating the claim.  Accordingly, the Board 
finds that new and material evidence has been received to reopen 
the claim of entitlement to service connection for an acquired 
psychiatric disability.  The Veteran's appeal is granted to that 
extent.  
  


III.  Law and Regulations - Service Connection

Entitlement to service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Additionally, service connection may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  38 C.F.R. § 3.303(d). 

If a psychosis becomes manifest to a degree of 10 percent within 
one year of separation from active service, then it is presumed 
to have been incurred during active service, even though there is 
no evidence of the disorder during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in disability 
was contracted in the line of duty coincident with military 
service, or if preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Additionally, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with the 
applicable regulatory criteria, which is: a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f) (2002); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Section 4.125(a) of 38 C.F.R. 
incorporates the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH EDITION (DSM-IV) as the 
governing criteria for diagnosing PTSD.
 
If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  
 
If, however, as in the Veteran's case, the claimant did not serve 
in combat, or if the claimed stressor is not related to combat, 
there must be independent evidence to corroborate the Veteran's 
statement as to the occurrence of the claimed stressor.  See 
Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination of 
the Veteran cannot be used to establish the occurrence of a 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are generally not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(lay person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).  Moreover, in 
limited circumstances, in Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit determined that lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. The relevance of lay evidence is not 
limited to the third situation, but extends to the first two as 
well.  Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.  That same case indicated that 
Veteran's can speak as to etiology in limited circumstances 
involving readily observable cause-and-effect relationships, such 
as a fall leading to a broken leg.

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

IV.  Factual Background and Analysis

The Veteran contends that he has a mental disorder related to his 
active service.  Particularly, he asserted that the constant 
harassment, shouting and belittlement from his supervisors during 
active service resulted in his no longer being able to enjoy 
work, life, or simple pleasures.  

Service treatment records were silent to any treatment for a 
psychiatric condition.  A March 1973 enlistment examination 
indicated a normal psychiatric state.  An August 1974 certificate 
of psychological evaluation from the Air Force mental health 
clinic indicated that the Veteran was found to be free of mental 
defect, disease, or derangement and had the mental capacity to 
understand the nature and probable consequence of all his acts.  
Further, the evaluator concluded that the Veteran was not 
suffering from any psychiatric condition that would warrant 
separation from the service by reason of physical disability.  
Diagnoses of marital maladjustment and adjustment reaction of 
adult life were provided, and separation was recommended.  An 
August 1974 examination noted a normal psychiatric state.

The Board has also reviewed service treatment records affiliated 
with the Veteran's period of dishonorable service from 1975 to 
1976.  Such records include an August 1975 report of medical 
history, which noted no complaints of frequent trouble sleeping, 
depression, excessive worry, or nervous trouble.  An examination 
of the same date indicated a normal mental state.  However, an 
April 1976 report of medical history indicated complaints of 
frequent trouble sleeping, depression or excessive worry, and 
nervous trouble.

A May 1976 Chapter 13 Elimination Proceedings for Unfitness noted 
that since the Veteran's assignment to his unit in January 1976, 
his irresponsibility created a serious problem.  Elimination was 
recommended because all attempts to make the Veteran a useful 
soldier had failed.

A letter dated January 1977 noted that the Veteran sought 
treatment at the Division of Mental Health in May and June 1976.  
The Veteran reported feeling extremely nervous and could not 
sleep due to stresses caused by the military.  At his second 
visit in June 1976, the Veteran complained of anxiety and sleep 
loss but was not found to have any evidence of a thought 
disorder.  Valium was prescribed and the Veteran never returned 
to the clinic. 

Private records from R.L.W., M.D., dated February 1986 to April 
1987 reflect treatment for bipolar disorder and associated 
symptoms.  Lithium was prescribed.

A February 1998 examination at FPC Seymour Johnson Health Service 
Unit noted a normal psychiatric state.  A June 1998 report of 
medical history from FPC Seymour Johnson Health Service Unit 
indicated a history of frequent trouble sleeping but did not note 
any complaints of depression, excessive worry, loss of memory, or 
nervous trouble of any sort.

Private records from A.A.P., Ph.d., dated October to November 
2004 reflect that the Veteran sought treatment for anger 
management.  The psychologist noted that the Veteran had not been 
forthcoming about his mental health history, but did indicate 
that he had been previously diagnosed with and treated for 
bipolar disorder in the 1980s.  The psychologist stated that it 
was likely that the Veteran's longstanding problems with poor 
judgment and decision making were related to his not receiving 
active medical intervention for bipolar disorder.

A November 2004 letter from psychiatrist B.H.S., M.D., reflected 
that she treated the Veteran for a mood disorder and that he had 
been compliant with his medications.  The psychiatrist stated 
that it was possible that the Veteran suffered from bipolar 
disorder and that he was in the process of being evaluated for 
that.  

Results of a February 2005 psychological evaluation noted fairly 
rapid and extreme mood swings and episodes of poorly controlled 
anger.  The psychologist opined that the Veteran's problems had 
elements of genetic, environmental, and social origins, 
particularly in light of the clear history of documented 
psychiatric problems in his biological mother as well as 
ineffective emotional regulation from his father.  The 
psychologist stated that the type of emotional and behavioral 
problems the Veteran had encountered over the years could 
certainly, in part, be attributed to a severe mood disorder.  

In April and May 2006 VA psychiatric records, the Veteran 
reported being diagnosed with bipolar disorder when he was 25 
years old, and stated that he was treated for the disorder with 
lithium in the 1980s.  The Veteran stated that he had a prior 
suicide attempt at age 18 while serving in the Air Force, as well 
as a long history of alcohol abuse and dependence starting at age 
18.  An assessment of bipolar disorder, not otherwise specified, 
currently stable, and alcohol dependence in partial remission, 
was provided.  Global Assessment of Functioning (GAF) scores of 
70 and 50 were assigned.  Subsequent VA records reflect continued 
treatment for bipolar disorder and alcohol dependence.  

The Veteran was afforded a VA psychological examination in August 
2008.  The examiner noted that there were no verified stressors 
for PTSD, as well as no evidence of a diagnosis of PTSD related 
to military service.  The Veteran reported a suicide attempt 
during his service, after going through some marital problems, 
but the examiner noted that the attempt was not documented.  The 
examiner noted that the Veteran's current recollection of the 
suicide attempt was not consistent with his past descriptions of 
the attempt.  For example, at the August 2008 examination, the 
Veteran reported he tried to shoot himself in the head, but 
missed, and the bullet went into the bed, whereas in the past, he 
reported that he tried to overdose.  The examiner noted that the 
Veteran had documented treatment for bipolar disorder since the 
mid 1980s, but upon examination, the Veteran denied any PTSD 
symptomatology.  The examiner noted that the Veteran only 
complained of feeling mistreated in the Air Force and that this 
did not constitute a PTSD stressor.  After examination, the 
examiner provided diagnoses of bipolar disorder, alcohol 
dependence in partial remission, and personality disorder, not 
otherwise specified.  A GAF score of 60 was assigned.

The examiner stated that he could not conclude, without undue 
speculation, that the Veteran's mental health condition of 
bipolar disorder began during his active duty in the Air Force.  
There were no records to indicate any mental health treatment or 
complaints in the Air Force, and the Veteran appeared to have 
functioned quite well, with performance evaluations suddenly 
dropping toward the last third of this time.   The examiner 
indicated that while the drop in ratings was not explained in the 
record, one could not conclude without undue speculation as to 
why the Veteran's ratings dropped.  

The examiner further explained that there was no documented 
treatment or mental health complaints during the Veteran's time 
in the Army.  While there was a note in 1977 indicated complaints 
of anxiety and sleeplessness, and the Veteran's discharge was due 
to willful misconduct and irresponsible behavior, this was an 
insufficient basis to diagnose a mental disorder such as bipolar.  
Rather, such behavior was a result of the Veteran's attitude, or 
the above-diagnosed personality style.  Finally, the examiner 
stated that the first documented diagnosis of a mood 
disorder/bipolar disorder was in the mid 1980s.  Thus the 
examiner could not conclude without undue speculation that the 
Veteran's bipolar disorder began in military service, but rather 
that the Veteran's military behavior was very consistent with an 
antisocial/borderline personality disorder.

An October 2008 addendum to the August 2008 VA examination  was 
provided to specifically take into account the 1974 certificate 
of psychological evaluation noting diagnoses of marital 
maladjustment and adjustment reaction to adult life.  The 
examiner noted that marital problems and situational stress in 
adult life is not necessarily a mental disorder.  Moreover, the 
examiner pointed out that the certificate found that the Veteran 
was free of mental defect, disease, or derangement, which further 
strengthened the examiner's previous opinion that the Veteran did 
not have a mental health diagnosis during his time in the Air 
Force.  Rather he apparently had a negative reaction to some 
marital troubles, and noted that type of negative reaction may be 
more prominent or likely in those with personality disorders.  
Thus the examiner again concluded that he could not state, 
without undue speculation, that the Veteran had any Axis I mental 
health disorder while either in the Air Force or in the Army.  

In terms of the Veteran's claim of service connection for PTSD, 
the Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against an allowance.  
The Board notes that the Veteran does not have a diagnosis of 
PTSD, nor does he have any verified stressors.  Thus in the 
absence of a confirmed diagnosis for PTSD, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Regarding the question of whether service connection can be 
granted for any other acquired psychiatric disorder, to include 
bipolar disorder, the Board finds that the criteria for such an 
award have not been met.  There is sufficient evidence that the 
Veteran currently has a diagnosis of bipolar disorder.  
Unfortunately there is no objective medical evidence that the 
Veteran's psychiatric disorder is related to his active service.  
While service treatment records showed some treatment for marital 
adjustment problems, and some complaints of trouble sleeping and 
anxiety, there was no evidence of treatment for a psychiatric 
disorder during service or within one year of discharge.  The 
Board notes that the Veteran sought treatment and was diagnosed 
with bipolar disorder beginning in 1986, over 10 years after his 
discharge from his eligible service.  

Moreover, after review of the claims file and thorough mental 
examination, the VA examiner stated that he could not conclude, 
without resorting to undue speculation, that the Veteran's 
current bipolar disorder was related to his complaints of anxiety 
and sleeplessness during active service.  In this regard, the 
Board is mindful of Jones v. Shinseki, 23 Vet. App. 382, 389 
(2010), which obligates VA to consider whether the inability to 
opine on questions of diagnosis and etiology has resulted from an 
assessment arrived at after all due diligence in seeking relevant 
medical information that may have bearing on the requested 
opinion.  In this case, the examiner, while phrasing his 
responsive in terms of speculation, does essentially render a 
negative opinion as to the question of etiology.  In any event, 
to the extent his responses are construed as declining to opine 
because it would be speculative to do so, he offered commentary 
on two occasions, and provided ample rationale based on the 
evidence of record as to grounds for his response.  Specifically, 
in his August 2008 response, the examiner found that the 
Veteran's complaints as well as his behavior and attitude noted 
in the personnel records, were very consistent with an 
antisocial/borderline personality disorder.  Moreover, in his 
addendum, the examiner reiterated that even when considering a 
1974 certificate of physiological evaluation diagnosing the 
Veteran with marital maladjustment and adjustment reaction to 
adult life, marital problems and situational stress do not 
necessarily connote a mental disorder.  Moreover, the examiner 
opined that the Veteran's type of negative reaction may be more 
prominent or likely in those with personality disorders.

Accordingly, no further development is required in this regard 
and the matter may be decided based on the evidence presently of 
record.

Finally, the Board notes that the Veteran submitted numerous 
statements indicating that he had a psychiatric disorder ever 
since his discharge from service.  The Board notes that lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, supra.

Whether lay evidence is competent and sufficient in a particular 
case is a fact issue to be addressed by the Board.  However, as 
noted above, no diagnosis of any psychiatric disorder, including 
bipolar disorder, was evident during his active service.  No post 
service reference to a psychiatric disorder was made until 1986, 
nearly 10 years after the Veteran's discharge from service.  
Consequently, although the Veteran is competent to contend that 
he had symptoms of a psychiatric disorder during service, for the 
above reasons, the Board finds his account of continual symptoms 
subsequent to service not to be credible and thus of no probative 
value.  Indeed, it is found significant that examination 
associated with the dishonorable period of service in 1975 was 
entirely normal and that the Veteran denied all relevant 
complaints at that time, which clearly weighs against a finding 
of continuous symptoms since his discharge from eligible service 
in 1974.  It is further noted that the behaviors stemming from 
his period of dishonorable service from 1975 to 1976 cannot serve 
as basis for a grant of service connection, except to the extent 
they demonstrate that a psychiatric disability may have begun 
during the prior period of eligible service.  However, all 
objective findings were normal during such eligible service, with 
no reported subjective complaints.  

The Veteran himself believes that he has a current psychiatric 
disorder that was caused by his active service.  In this regard, 
the Board again acknowledges Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), in which it was held a lay person may speak as 
to etiology in some limited circumstances in which nexus is 
obvious merely through lay observation, such as a fall leading to 
a broken leg.  Here, however, the question of causation extends 
beyond an immediately observable cause-and-effect relationship 
and, as such, the Veteran is not competent to address etiology in 
the present case.

Accordingly, the evidence of record does not show that the 
Veteran's psychiatric disorder is due to service and there is no 
showing of psychosis manifest in the first post-service year.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the Veteran's claim that would 
give rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence having been received, the application 
to reopen the claim of entitlement to service connection for a 
psychiatric condition to include bipolar disorder and PTSD is 
granted.

Service connection for a psychiatric condition to include PTSD 
and bipolar disorder is denied.


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


